

Exhibit 10.13


AMENDMENT TO LICENSE AGREEMENT
BETWEEN MEDIMMUNE LIMITED AND PHASEBIO PHARMACEUTICALS, INC.
This Amendment to License Agreement (“Amendment”) is made and entered into as of
January 9, 2020 (the “Amendment Date”), by and between MedImmune Limited, a
limited liability company formed under the laws of the United Kingdom
(“MedImmune”), and PhaseBio Pharmaceuticals, Inc., a corporation formed under
the laws of the State of Delaware (“Licensee”). SFJ (as defined below) shall be
deemed to be a party to this Amendment for the purposes of paragraphs 3(a) and 6
hereof.
Recitals
WHEREAS, MedImmune and Licensee are parties to that certain License Agreement
dated November 21, 2017 (the “License Agreement”), pursuant to which MedImmune
granted to Licensee a license under certain intellectual property rights owned
or controlled by MedImmune to develop and commercialize Licensed Products in the
Field in the Territory in accordance with the terms and conditions set forth in
the License Agreement;
WHEREAS, Licensee and SFJ Pharmaceuticals X, Ltd., an SFJ Pharmaceuticals®
company and corporation organized and existing under the laws of the Cayman
Islands (“SFJ”), propose to enter into a Co-Development Agreement in
substantially the form provided by Licensee to MedImmune on December 12, 2019
(the “Co-Development Agreement”), pursuant to which, among other things, SFJ
would provide operational support to Licensee for the conduct of clinical trials
of Licensed Products in Europe, would conduct clinical trials of Licensed
Products in China, Japan and Hong Kong, and would provide global financing to
Licensee for the continued development of Licensed Products; and
WHEREAS, as a condition to entering into the Co-Development Agreement, SFJ
requires certain assurances from MedImmune regarding the License Agreement,
including, among other things:
(i)
MedImmune’s consent to Licensee’s assignment of the License Agreement to SFJ
under certain circumstances specified in the Co-Development Agreement; and

(ii)
MedImmune’s agreement to certain amendments to the License Agreement;

in each case, on the terms and subject to the conditions set forth in this
Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment have the meanings ascribed to such terms in the License Agreement.





--------------------------------------------------------------------------------




2.    Ownership of Trial Data Package. Notwithstanding the provisions of
Sections 5.1.6(a)(ii) and 5.1.6(b) of the License Agreement, MedImmune hereby
consents to SFJ’s ownership of the “Trial Data Package” (as such term is defined
in the Co‑Development Agreement) during the applicable period specified in
Section 11.1.1.4 of the Co‑Development Agreement, subject to SFJ’s
acknowledgment and agreement (as evidenced by its signature of this Amendment).
3.    Consent to Assignment of License Agreement to SFJ.
(a)    MedImmune hereby consents, pursuant to Section 10.3 of the License
Agreement, to the assignment by Licensee to SFJ of the License Agreement and all
of Licensee’s rights and obligations thereunder under the circumstances set
forth in, and subject to the terms and conditions of, Section 3.20 of the
Co‑Development Agreement and in the form of Program Transfer Agreement attached
to the Co‑Development Agreement as Exhibit O (the “Form of Program Transfer
Agreement”).
(b)    Notwithstanding the provisions of Sections 9.2.1(a), 9.2.1(b) and 9.2.2
of the License Agreement, if MedImmune becomes, or believes in good faith that
it is, entitled to terminate the License Agreement pursuant to Section 9.2.1(a),
9.2.1(b) or Section 9.2.2 thereof, MedImmune shall, prior to delivering any
notice of termination of the License Agreement to Licensee, deliver written
notice of such entitlement to SFJ (with a copy to Licensee), specifying the
applicable Section of the License Agreement under which MedImmune is, or
believes it is, entitled to terminate the License Agreement (a “Termination
Entitlement Notice”). In such event, SFJ shall have the right, exercisable by
written notice to MedImmune and Licensee within thirty (30) days after delivery
of such Termination Entitlement Notice, to cause the “Program Transfer” (as such
term is defined in the Form of Program Transfer Agreement) to become immediately
effective, and upon delivery of such notice to MedImmune, MedImmune shall not
have the right to so terminate the License Agreement and MedImmune shall be
deemed to have consented to the assignment by Licensee to SFJ of the License
Agreement and all of Licensee’s rights and obligations thereunder as part of
such Program Transfer, provided that:
(i)    in the case of MedImmune’s entitlement, or claimed entitlement, to
terminate the License Agreement pursuant to Section 9.2.1(a) thereof, SFJ cures
the applicable material breach of the License Agreement by Licensee within
ninety (90) days (or thirty (30) days in the case of a payment default) after
delivery of such Termination Entitlement Notice, subject to Section 9.2.1(c) of
the License Agreement;
(ii)    in the case of MedImmune’s entitlement, or claimed entitlement, to
terminate the License Agreement pursuant to Section 9.2.1(b) thereof, SFJ and
MedImmune shall meet within thirty (30) days after delivery of such Termination
Entitlement Notice, and the provisions of Section 9.2.1(b) shall apply, mutatis
mutandis (with SFJ having the right to cure the breach specified in the
Section 9.2.1(b) Termination Notice during the Section 9.2.1(b) Notice Period,
mutatis mutandis), subject to Section 9.2.1(c) of the License Agreement; and
(iii)    in the case of MedImmune’s entitlement, or claimed entitlement, to
terminate the License Agreement pursuant to Section 9.2.2 thereof, such
assignment to SFJ shall not become effective if MedImmune would have been
entitled to terminate the License Agreement pursuant to




--------------------------------------------------------------------------------




Section 9.2.2 thereof had SFJ, rather than Licensee, been a Party to the License
Agreement as of the date of the Termination Entitlement Notice.
(c)    In the event of assignment of the License Agreement to SFJ in accordance
with paragraph 3(a) or 3(b) of this Amendment, Section 10.3.1(a) of the License
Agreement shall not apply to any information, materials and intellectual
property rights owned by SFJ or its Affiliates that arose out of the
development, manufacture or commercialization of Licensed Compounds or Licensed
Products by or on behalf of SFJ or its Affiliates pursuant to the Co‑Development
Agreement prior to such assignment.
4.    Affiliate. MedImmune acknowledges that SFJ is supported by Blackstone Life
Sciences, a division of private-equity and financial-services firm The
Blackstone Group Inc. (“Blackstone”). MedImmune hereby agrees that,
notwithstanding Blackstone Life Sciences’ support of SFJ, neither Blackstone nor
any of its divisions, including Blackstone Life Sciences, shall be considered an
Affiliate of SFJ for purposes of:
(a)    the Co‑Development Agreement, including Section 3.19 of the
Co-Development Agreement; or
(b)    in the event that the License Agreement and Licensee’s rights and
obligations thereunder are assigned to SFJ in accordance with paragraph 3(a) or
paragraph 3(b) of this Amendment, the License Agreement, including Section 2.5.2
of the License Agreement.
5.    Notice. Any notice permitted or required under this Amendment shall be
made in accordance with Section 10.9 of the License Agreement, for which purpose
notices to SFJ shall be addressed as follows:
SFJ Pharmaceuticals X, Ltd
SIX, 2nd Floor, Cricket Square
PO Box 2681
Grand Cayman, KY1-1111
Cayman Islands
Attention: Robert DeBenedetto
with a copy (which shall not constitute notice) to:
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304-1018
United States
Attention: Michael O’Donnell
6.    Intended Third Party Beneficiary. The Parties agree that SFJ (including,
for purposes of this Amendment, SFJ’s permitted successor to or assignee of the
Co‑Development Agreement) is an intended third party beneficiary of this
Amendment, and this Amendment may not be modified, amended, waived or terminated
without the consent of SFJ in its sole discretion.




--------------------------------------------------------------------------------




7.    Effectiveness of Amendment. In the event that Licensee and SFJ have not
entered into the Co‑Development Agreement by January 31, 2020, this Amendment
shall be deemed null and void ab initio. In the event that Licensee and SFJ have
entered into the Co‑Development Agreement by January 31, 2020, then, at such
time as Licensee has fulfilled all payment obligations to SFJ under the
Co‑Development Agreement, and provided the License Agreement was not previously
assigned to SFJ, this Amendment shall terminate and be of no further force or
effect. Licensee agrees to provide MedImmune with prompt written notice of the
fulfillment of all payment obligations of Licensee to SFJ under the
Co‑Development Agreement if the License Agreement has not been assigned to SFJ
prior to such time.
8.    Effectiveness of License Agreement. Except as expressly amended by this
Amendment, the License Agreement shall remain in full force and effect in
accordance with its terms.
9.    Counterparts. This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
executed by facsimile, PDF format via email, or other electronically transmitted
signatures and such signatures shall be deemed to bind each Party as if they
were original signatures.
[SIGNATURE PAGE FOLLOWS.]






--------------------------------------------------------------------------------





THIS AMENDMENT IS EXECUTED by the authorized representatives of the Parties as
of the Amendment Date.
MEDIMMUNE LIMITED
PHASEBIO PHARMACEUTICALS, INC.
By: /s/ Greg Mueller   
Name: Greg Mueller
Title: Authorized Signatory
By: /s/ Jonathan Mow   
Name: Jonathan Mow
Title: CEO





Acknowledged and agreed:
SFJ PHARMACEUTICALS X, LTD.
 
By: /s/ Robert DeBenedetto   
Robert DeBenedetto
Director
 





[SIGNATURE PAGE TO AMENDMENT TO LICENSE AGREEMENT]